Morton, J.
Perhaps, if the question were a new one, no objection would be found to permitting parties to select their own tribunals for the settlement of civil controversies, even though the result might be to oust the courts of jurisdiction in such cases. But the law is settled otherwise in this State. Rowe v. Williams, 97 Mass. 163. Wood v. Humphrey, 114 Mass. 185. Pearl v. Harris, 121 Mass. 390. Vass v. Wales, 129 Mass. 38. White v. Middlesex Railroad, 135 Mass. 216. When the question is a preliminary one, or in aid of an action at law or suit in equity, such, for instance, as the ascertainment of damages, an agreement for arbitration will be upheld. Wood v. Humphrey, 114 Mass. 185. Reed v. Washington Ins. Co. 138 Mass. 572, 575. Hutchinson v. Liverpool & London & Globe Ins. Co. 153 Mass. 143. The defendant contends that the agreement for arbitration in this case goes no further than the assessment of damages. But it is expressly provided, amongst other things, that the referees shall “ hear the parties and determine whether or not there has been any violation of the agreements herein contained, . . . and what damage either party has sustained ” thereby, and that “ the decision of a majority of said referees shall be final and binding on said parties.” The evident intent is to submit all disputes relating to the performance of the agreement to the final decision of a tribunal constituted by the parties themselves. The referees are not only to assess the damages, but also are to determine whether there have been any violations of the agreement, and their decision in all matters is to be final. The agreement to submit to arbitration was therefore in violation of law, and the demurrer should have been overruled.

Demurrer overruled, and decree dismissing hill set aside.